DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments and arguments dated August 24, 2022 are acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,891,389 to Fredell.
With regard to claim 1, Fredell teaches a spray nozzle (item 100 inn Figures 1, 3A, 3B, and 4) for cleaning at least one optical fiber end face (item 95 in Figures 2 and 6A) with a cleaning mixture of cleaning fluid and positively pressurized air (Abstract; Col. 4, 6-40; Col. 5, line 25 to Col. 6, line 29; Col. 8, 1-37).  As shown in Figures 2, 4, and 6A, Fredell’s nozzle is configured to couple to an optical fiber connector (item 20 in Figures 2 and 6A) via a nozzle front end section (item 142 in Figure 4) that can be inserted into a tubular gap (item 70 in Figure 2) of the optical fiber connector (Col. 6, 21-48).  Fredell’s nozzle comprises a housing body having a first end portion (to the left when looking at Figure 4) and a second end portion (to the right when looking at Figure 4; Col. 5, line 38 to Col. 6, line 20).  Fredell’s nozzle comprises a discharge passage (comprising item 130 in Figure 4 and the interior of item 126 in Figure 4) for carrying the cleaning mixture from the first end portion to a discharge opening in the second end portion, and Fredell’s nozzle comprises a return passage (item 176 in Figure 4) extending from the second end portion to the first end portion (Col. 5, line 38 to Col. 6, line 20).  As illustrated in Figure 6A, the return passage is configured to communicate with the discharge passage along a first fluid path proximate the second end portion such that the return passage receives used cleaning mixture after the cleaning mixture has passed through the discharge opening and cleaned the optical fiber end face (item 95 in Figure 6A; Col. 5, line 38 to Col. 6, line 20; Col. 8, 1-37).  As illustrated in Figure 3B, the return passage (which terminates in opening 194 in Figure 3B) is structurally capable of communicating with the discharge passage along a second fluid path (not labeled in Figure 3B but simply a path between opening 194 in Figure 3B and the adjacent entrance to the centrally-located discharge passage) proximate the first end portion.  This “second fluid path” also corresponds to applicant’s communicating flow path.  Applicant’s limitation specifying that the second fluid flow path diverts a portion of the mixture from the discharge passage through a communicating flow path to control an amount of the mixture being directed to the discharge opening specifies intended use of the apparatus (see MPEP 2114 and 2115) and is not given patentable weight.  In the nozzle of Fredell, since the second fluid path (which also corresponds to applicant’s communicating flow path) allows fluid communication between the return passage and the discharge passage, the second fluid path is considered to be structurally capable of diverting a portion of the cleaning mixture from the discharge passage and thereby controlling an amount of the mixture being directed to the discharge opening.  
With regard to claim 2, the nozzle of Fredell, an inner housing member (item 130 in Figure 4) at partially defines the discharge passage, and an outer housing member (item 110 in Figure 4) is adjacent the inner housing member and partially defines the return passage (Col. 5, line 38 to Col. 6, line 20).  
With regard to claim 3, the nozzle of Fredell comprises a threaded attachment fixture (item 126 in Figure 4) such that the second flow path can be adjusted relative to a corresponding threaded structure (Col. 5, line 38 to Col. 6, line 20).  Since the second fluid flow path can be adjusted in size by adjusting (via the threaded attachment fixture) the position of the opening 194 (in Figures 3B and 4) relative to a surface, the threaded attachment is considered to make Fredell’s nozzle structurally capable of having the second flow path adjustable to allow the amount of mixture diverted through the second flow path to be changed and thereby control the amount of positively pressurized air being directed through the discharge opening.  

Allowable Subject Matter
Claims 4-17 are allowed.
With regard to claims 4-7, the following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by independent claim 4.  With regard to claim 4, the most relevant prior art is U.S. 9,891,389 to Fredell, which was discussed in the rejection of claim 4 in the Non-Final Rejection dated March 25, 2022.  Fredell fails to teach that the system comprises a manifold coupled to the first end portion of the housing body, wherein the recited return passage is configured to communicate with the recited discharge passage along a second fluid flow path defined by a gap between the manifold and the housing body for diverting a portion of the mixture from the discharge passage.  The reviewed prior art does not provide motivation to modify the teaching of Fredell to arrive at the system recited by claim 4.  Claims 5-7 depend from claim 4.
With regard to claims 8-17, the following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by independent claim 8.  With regard to claim 8, the most relevant prior art is U.S. 9,891,389 to Fredell, which was discussed in the rejection of claim 8 in the Non-Final Rejection dated March 25, 2022.  Fredell fails to teach that the recited return passage of the housing body is configured to communicate with the recited discharge passage along a second fluid flow path for diverting a portion of the mixture from the recited air supply passage of the manifold to the vacuum passage and thereby control an amount of the mixture being directed to the recited discharge opening.  The reviewed prior art does not provide motivation to modify the teaching of Fredell to arrive at the system recited by claim 8.  Claims 9-17 depend from claim 8.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive with regard to claims 1-3.  
With regard to claim 1, applicant argues against the examiner’s reference to “intended use”.  Applicant quotes language from the MPEP, including the following:
A functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredient).  There is nothing inherently wrong about defining some part of an invention in functional term.  Functional language does not, in and of itself, render a claim improper.

The examiner is certainly not arguing that functional language is improper in any way when claiming an apparatus.  The examiner’s rejection of claim 1 is not based on saying that applicant’s functional language is improper but rather is based on saying that the spray nozzle of Fredell is structurally capable of performing applicant’s recited intended use.  As discussed in the above rejection of claim 1, applicant’s limitation specifying that the second fluid flow path diverts a portion of the mixture from the discharge passage through a communicating flow path to control an amount of the mixture being directed to the discharge opening specifies intended use of the apparatus (see MPEP 2114 and 2115) and is not given patentable weight.  In the nozzle of Fredell, since the second fluid path (which also corresponds to applicant’s communicating flow path) allows fluid communication between the return passage and the discharge passage, the second fluid path is considered to be structurally capable of diverting a portion of the cleaning mixture from the discharge passage and thereby controlling an amount of the mixture being directed to the discharge opening.  
Applicant also cites a Board of Patent Appeals and Interferences decision wherein the Board wrote that “to anticipate an apparatus claim, the prior art apparatus must not only possess the claimed structure but also must possess at least the capability of performing the functions required by the apparatus claim, and it is the examiner’s burden to establish the reasonableness of believing that such functional limitations are an inherent characteristic of the prior art apparatus”.  The examiner’s rejection of claim 1 meets this burden.  As discussed in the above rejection of claim 1, “in the nozzle of Fredell, since the second fluid path (which also corresponds to applicant’s communicating flow path) allows fluid communication between the return passage and the discharge passage, the second fluid path is considered to be structurally capable of diverting a portion of the cleaning mixture from the discharge passage and thereby controlling an amount of the mixture being directed to the discharge opening”.  In this quoted language, the examiner is articulating how the spray nozzle of Fredell is structurally capable of performing the functions articulated by the functional language of applicant’s claim 1.  
With regard to claim 4, applicant argues that the examiner’s combination of Fredell and Duncan used to reject claim 4 in the Non-Final Rejection dated March 25, 2022 used improper hindsight reasoning, and the examiner finds this argument persuasive.  As such, claim 4 and its dependents are now presented above as being allowable.  Similarly, with regard to claim 8, applicant argues that the examiner’s combination of Fredell and Duncan used to reject claim 8 in the Non-Final Rejection dated March 25, 2022 used improper hindsight reasoning, and the examiner finds this argument persuasive.  As such, claim 8 and its dependents are now presented above as being allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 2, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714